         Case 1:17-cv-01789-DLC Document 562 Filed 12/20/19 Page 1 of 2



                              UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF NEW YORK




 SECURITIES AND EXCHANGE
 COMMISSION,
                                                   CASE NO. 17-CV-1789 (DLC)
                               Plaintiff,

                        v.

 LEK SECURITIES CORPORATION,                      NOTICE OF PLAINTIFF’S MOTION FOR
 SAMUEL LEK,                                      JUDGMENT INCLUDING REMEDIES
 VALI MANAGEMENT PARTNERS dba                     AGAINST DEFENDANTS AVALON,
   AVALON FA LTD,                                 FAYYER AND PUSTELNIK
 NATHAN FAYYER, and
 SERGEY PUSTELNIK a/k/a SERGE
   PUSTELNIK,
                        Defendants.




       PLEASE TAKE NOTICE that plaintiff Securities and Exchange Commission (“SEC”)

hereby respectfully moves this Court to enter final judgment on the jury verdict rendered in this

case, and to include remedies of disgorgement of ill-gotten gains, civil money penalties and

injunctive relief, and such other relief as may be appropriate, against Defendants Vali

Management Partners dba Avalon FA Ltd, Nathan Fayyer and Serge Pustelnik. In support of its

Motion, the SEC relies upon the supporting Memorandum of Law, the declaration of David J.

Gottesman dated December 20, 2019, and the exhibits thereto, all filed herewith.

       PLEASE TAKE FURTHER NOTICE that pursuant to the Court’s Order dated November

12, 2019 (ECF No. 528), Defendants shall serve opposing papers, if any, no later than
         Case 1:17-cv-01789-DLC Document 562 Filed 12/20/19 Page 2 of 2



January 24, 2020, and the SEC shall serve reply papers, if any, no later than February 7, 2020.

Dated: December 20, 2019                            Respectfully submitted,

                                                            /s/ David J. Gottesman
                                                    David J. Gottesman
                                                    Olivia S. Choe
                                                    Sarah S. Nilson
                                                    U.S. Securities and Exchange Commission
                                                    100 F Street N.E.
                                                    Washington, D.C. 20549
                                                    Tel.: (202) 551-4470 (Gottesman)
                                                    Fax: (202) 772-9292
                                                    Email: gottesmand@sec.gov

                                                    Counsel for Plaintiff


                                CERTIFICATE OF SERVICE


       I hereby certify that on December 20, 2019, a true and correct copy of the above

document was served on all counsel of record by filing this document using the CM/ECF system.


                                                    /s/ David J. Gottesman




                                                2
